Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-15 are pending.  
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a hard surface cleaning composition, classified in C11D; 3/30.
II. Claims 10-15, drawn to a method of making a hard surface cleaner, classified in C11D; 11/0023.
The inventions are independent or distinct, each from the other because:
Inventions of Group I and Group II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process of Group II can be used to make a materially different product such as a granular laundry/textile composition.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
1)  The inventions have acquired a separate status in the art in view of their different classification;
2)  The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
3)  The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
4)  The prior art applicable to one invention would likely not be applicable to another invention.   
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Julie Spieker on September 14, 2022, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claim 9 is objected to because of the following informalities:
With respect to instant claim 9, line 1, it is suggested that Applicant insert the word “The” before the work “hard”.     
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cabanas et al (US 2015/0368592) in view of Gill et al (US 2015/0345031).
Cabanas et al teach compositions and methods of use thereof which provide anticorrosion and anti-staining efficacy in both liquid phase and vapor phases.  Methods of using the compositions are particularly suited for cleaning equipment such as heat exchangers, evaporators, tanks, and other industrial equipment using CIP procedures.  See para. 26.  Suitable concentrate compositions containing 50-99% alkalinity source, 0.1 to 80% of corrosion inhibitor, 0.001 to 1% of a catalyst, and 0 to 50% additional functional ingredients.  See paras. 39-40.  The concentrate compositions are diluted with water to form a use composition.  A use solution of the cleaning composition preferably has between about 2000 ppm alkalinity to about 4% by weight alkalinity, from 100 ppm to about 5000 ppm of a corrosion inhibitor, and about 0.5 ppm to about 25 ppm catalyst.  See paras. 41-42.  The corrosion inhibitor is provided to protect against corrosion of ferrous metal surfaces, including, for example, steel and stainless steel.  See paras. 48 and 49.  Suitable sources of alkalinity include sodium hydroxide, potassium hydroxide, etc.  In an aspect, the pH of a use solution of the alkaline cleaning composition is at least about 10, preferably at least about 12.  See paras. 58-59.  Additionally, the composition may contain a surfactant such as anionic, nonionic, zwitterionic, etc.  In some embodiments, the composition may include about 0.001% to about 25% by weight of a surfactant.  See paras. 66-91. 
The compositions and use solutions can be used in a variety of applications such as CIP cleaners, dish machine cleaners, laundry cleaners, etc., and are also suitable for cleaning surfaces such as stainless steel surfaces and metal surfaces.  See paras. 123 and 124.  CIP cleaning involves passing cleaning solutions through the system without dismantling any system components.  Often CIP processes involve a first rinse, the application the cleaning solution, a second rinse with water, followed by resumed operations.  See paras. 126-127.  In one aspect, a feed line supplies the alkaline cleaning composition to a tank in need of cleaning and a drain line removes the solution from the tank.  Water or other diluent sources may also have feed lines and tanks for dosing the use solutions.  See para. 130.  In one embodiment, the alkaline cleaning composition is diluted at a point of use with water to provide a use solution pH of at least about 13.  See claim 17.  The composition is a premix formulation requiring combination with a commodity alkalinity source to generate a use solution having the pH of at least about 12.  See claim 7.  In an embodiment, the oxidizing composition is added separately from the alkaline cleaning composition.  See claim 16. 
Cabanas et al do not teach the use of a secondary amine such as 3-alkylamino-2-hydroxysuccinic acid or a method of cleaning a hard surface by contacting a hard surface with a composition having a pH of at least 9 containing a secondary amine such as 3-alkylamino-2-hydroxysuccinic acid, an alkaline source, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Gill et al teach corrosion inhibitors and methods for inhibiting or reducing corrosion of metallic surfaces using a composition which contains a 3-alkylamino-2-hydroxysuccinic acid compound.  A method of inhibiting corrosion of a metallic surface in an aqueous system includes the step of contacting the surface with an effective amount of a corrosion inhibitor composition.  See Abstract.  The corrosion inhibiting compositions show strong efficacy as corrosion inhibitors for surfaces comprising carbon steel metallurgy, ferrous metal, and the like.  See para. 15.  Use solutions, in addition to the corrosion inhibiting composition, may include cleaning agents, alkalizing agents, etc.  See para. 38.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a 3-alkylamino-2-hydroxysuccinic acid compound as a corrosion inhibitor in the composition taught by Cabanas et al, with a reasonable expectation of success, because Gill et al teach the use of a 3-alkylamino-2-hydroxysuccinic acid compound as a corrosion inhibitor in a similar composition for treating/cleaning metal surfaces and further, Cabanas et al teach the use of corrosion inhibitors in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to clean a hard surface by contacting a hard surface with a composition having a pH of at least 9 containing a secondary amine such as 3-alkylamino-2-hydroxysuccinic acid, an alkaline source, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of Cabanas et al in view of Gill et al suggest a method of cleaning a hard surface by contacting a hard surface with a composition having a pH of at least 9 containing a secondary amine such as 3-alkylamino-2-hydroxysuccinic acid, an alkaline source, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/October 7, 2022